          Case 1:21-mj-00302-ZMF Document 3 Filed 03/16/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                  No.     21-mj-00302 (ZMF)
MOSTAFFA MOHAMED AL NIMIRY,               )
                                          )
            Defendant.                    )
__________________________________________)

     JOINT MOTION TO VACATE STATUS HEARING AND TERMINATE CASE

       Mr. Mostaffa Al Nimiry, through undersigned counsel, and joined by the United States,

requests that this Honorable Court vacate the status hearing currently set for March 22, 2021 at

4:00 p.m., and terminate the removal case in its entirety, and as grounds states:

   1. On March 12, 2021, Mr. Al Nimiry was arrested in the District of Columbia for a federal

       supervised release warrant out of the Eastern District of Virginia.

   2. At his detention hearing, this Court released Mr. Al Nimiry with condition that he turn

       himself in to the Eastern District of Virginia by the close of business on Monday, March

       15, 2021.

   3. To confirm Mr. Al Nimiry’s self-surrender to the Eastern District of Virginia, this Court

       set a status hearing for March 16, 2021 at 4:00 p.m. It then re-set the hearing to March

       22, 2021 at 4:00 p.m.

   4. Through his U.S. Probation Officer, Kimberly Hess, undersigned counsel understands

       that Mr. Al Nimiry turned himself in to the Eastern District of Virginia on March 15,

       2021. The United States Attorney, Christopher Berridge, subsequently confirmed this on

       March 16, 2021.




                                                 1
          Case 1:21-mj-00302-ZMF Document 3 Filed 03/16/21 Page 2 of 2




   5. After consultation with United States Attorney Christopher Berridge, the parties believe

       this case has reached its conclusion.

   6. Therefore, since Mr. Al Nimiry turned himself in to the Eastern District of Virginia on

       March 15, 2021 as directed, and his removal from the jurisdiction is complete,

       undersigned counsel and the government jointly move for this case to be terminated, and

       the status set for March 22, 2021 at 4:00 p.m. vacated.



   WHEREFORE, Mr. Al Nimiry asks this Honorable Court vacate the status hearing currently

scheduled for March 22, 2021 at 4:00 p.m., and terminate the case in its entirety.




                                               Respectfully submitted,

                                               A.J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                               ____________/s/______________
                                               CARA HALVERSON
                                               Assistant Federal Public Defender
                                               625 Indiana Ave. NW, Ste. 550
                                               Washington, D.C. 20004
                                               (202) 208-7500
                                               cara_halverson@fd.org


                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793

                                               ____________/s/______________
                                               Christopher Berridge
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, DC 20001
                                               (202) 252-6685
                                               christopher.berridge@usdoj.gov

                                                  2
